DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on November 23, 2021. 

Status of Claims
Claim 1 has been amended. Claim 4 has been cancelled. Claim 9-12 have been withdrawn. No new claim has been added.  Claims 1-3 and 5-12 are pending. Claims 1-3 and 5-8 are examined herein.  

Response to Amendments 
The Drawings, Specification, and Amendments to the Claims filed 11/23/2021 have been entered. The minor informalities have been addressed by amendments and objections to Drawings, Specification and claim 1 thereto are withdrawn accordingly. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 11/23/2021 have been fully considered. It is noted that claim 1, an independent claim from which all of the claims ultimately depend, has been amended to recite add new limitation “means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both such that the temperature of the oil entering the gravitational gas bubble filter is not lower than the average temperature of the oil in the gravitational gas bubble filter.” 
prima facie obvious over Bastian et al. (US 5,976,226) and/or Xinyang Electric Power (CN 202422923U, all citations from the attached English translation document). Applicant argues that: The system according to the invention further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both, such that the temperature of the oil entering the gravitational gas bubble filter is not lower than the average temperature of the oil in the gravitational gas bubble filter. The cited prior arts, Bastian and/or Xinyang Electric Power, do not teach the amended claim limitations.  See Remarks, pages 7-9.
In response, the applicants’ arguments direct amended claim limitations which is a new issue. Therefore, the arguments are considered moot. However, it is still the examiner’s assessment that the claimed invention with amended claim limitations is prima facie obvious over previously cited prior arts Bastian and/or Xinyang Electric Power as presented in the instant Office action. Upon further consideration and search, a new/modified ground of rejections to claims 1-3 and 5-8 are presented in view of previously found references, Bastian and/or Xinyang Electric Power, as presented in the instant Office action.  

   MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastian et al. (US 5,976,226, hereinafter “Bastian”), and in view of Xinyang Electric Power (CN 202422923U, all citations from the attached English translation document).

In regard to claim 1, Bastian discloses a method and system for degassing a liquid used in electrical transformer operators used in the field of electrical power (col. 1, lines 9-32).  
Bastian discloses the system for degassing comprising a degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) and a liquid collector (S, Fig. 2) (col. 3, lines 11-22) that preventing gas bubbles in oil flow to enter a high-voltage device of transformer (T, Fig. 2) with a voltage of around 20 kV (col. 2, lines 48-67; col. 3, lines 46-53), wherein the system is located in a flow direction of the oil from R [Wingdings font/0xE0] V [Wingdings font/0xE0] S [Wingdings font/0xE0] P in Fig. 2 before the high-voltage device (T, Fig. 2) and comprises a gravitational gas bubble filter (V, Fig. 2) in which velocity of the oil flow is decreased by an enlargement of space for the oil flow as the oil flows from the restrictor (R, Fig. 2) to the degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) (the size of vessel V as compared to input line from R in Fig. 2) and in which the gas bubbles in the oil are separated 
Bastian does not explicitly disclose the degassing system further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both.
Xinyang Electric Power discloses a restoring device for power transformer oil, which comprises a filter tank and a sealing tank for removal of water vapor from oil sued in electrical transformer (Abstract; page 1). Xinyang Electric Power discloses a degassing apparatus comprising (see Fig. 1 in the original patent document): 1-finished product jar, 2-heating arrangements, 3-hermetically sealed can, 4-filtering tank, 5-vacuum pump. Xinyang Electric Power discloses the heating arrangements 2 contains heating tube and heat-insulation layer, and heating tube is coiled on the hermetically sealed can 3, and heating tube is outside equipped with heat-insulation layer, certainly, also can adopt other mode of heatings, does not detail one by one be provided with filter and adsorption plate in the filtering tank 4, realize multi-filtering (page 2, Embodiment).
It is noted that both the Bastian and Xinyang Electric Power references direct an apparatus for degassing liquid used in electrical component such as a transformer.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of the Bastian, to provide the degassing system further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both as suggested by Xinyang Electric Power, this is because (1) a degassing apparatus comprising (see Fig. 1 in the original patent document) heating arrangements to Xinyang Electric Power (page 2, Embodiment) and (2) this involves application of a known heating apparatus to control temperature in the gas bubble filter thereby to improve the overall operation of a known degassing system with predictable results.
Since, as set forth above, Bastian, in view of Xinyang Electric Power, suggests the degassing system further comprises “heating arrangements” for heating the oil entering the gravitational gas bubble filter, it is reasonably expected that the limitation “the temperature of the oil entering the gravitational gas bubble filter is not lower than the average temperature of the oil in the gravitational gas bubble filter” is considered obvious since the heating arrangements taught by Xinyang Electric Power (2, in Fig. 1 of original Chinese document) “heating” the oil.  
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Xinyang Electric Power reference is reasonably pertinent to the problem of the degassing system further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both because (1) a degassing apparatus comprising (see Fig. 1 in the original patent document) heating arrangements to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself is a known, effective feature in the apparatus for degassing liquid used in electrical component such as a transformer as taught by Xinyang Electric Power (page 2, Embodiment) and (2) this involves application of Xinyang Electric Power reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Bastian and Xinyang Electric Power, one skilled in the art would reasonably design/operate the system for degassing taught by Bastian further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both based on the motivation(s) taught by Bastian set forth above. 

In regard to claim 3, Bastian discloses the degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) is an oil vessel with an oil inlet at an upper part of the oil vessel (the conduit connecting the restrictor R, Fig. 2 and the degassing vessel V, Fig. 2) and an oil outlet at a lower part of the oil vessel located in a channel for oil flow (the conduct connecting 

In regard to claims 5 and 6, Bastian discloses the system comprises an impeller (P, Fig. 2) (i.e., a rotor used to increase the pressure and flow of a fluid) placed upstream of the transformer (T, Fig. 2) and a restrictor (R, Fig. 2) placed downstream of the transformer (T, Fig. 2) to endure pressurizing of transformer (T, Fig. 2) and the liquid (C, Fig. 2) which it contains (col. 3, lines 11-22). The impeller (P, Fig. 2) meet the recited oil flow generating means, and the restrictor (R, Fig. 2) meets the recited means to generate counter pressure to the oil flow generating means.  It is noted that restrictor (R, Fig. 2), which meets the recited means to generate counter pressure to the oil flow generating means, is located between the gravitational gas bubble filter (V, Fig. 2) and the transformer (T, Fig. 2) (i.e., a high-voltage device). 

In regard to claim 8, Bastian discloses the oil vessel has a downward narrowing shape, but does not explicitly disclose the oil vessel has an upward narrowing shape as recited.
However, as set forth above, Bastian discloses the oil vessel having a downward narrowing shape achieves a gas-liquid separation based on the effect of gravity.
In addition, per MPEP 2144.04 IV, it has been held that the configuration of the claimed shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Consequently, the recited Bastian.

Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, in view of Xinyang Electric Power, as applied to claim 1 above, and further in view of Waters et al. (US 6,391,096 B1, hereinafter “Mannes”).
In regard to claim 2, Bastian, in view of Xinyang Electric Power, does not explicitly disclose the degassing system is located along with a dissolved gas analysis system used for analyzing the gas dissolved in oil of the high-voltage device. 
Waters discloses apparatus and methods for removing dissolved gases from liquid and for routing the removed gases to analytical instruments for analysis. More particularly, this invention is embodied in apparatus and method for extracting gases dissolved in electrical insulating oils, and for detecting and analyzing those gases (col. 1, lines 5-11). Waters discloses the presence of gases in the oil used as blanket liquid causes problems and further discloses that, by closely monitoring dissolved gases in transformer oil, the most efficient operating conditions for a given transformer can be actively monitored and the transformer load may be run at or near a maximized peak. Moreover, when dangerous operating conditions are detected the transformer can be taken offline for maintenance (col. 1, lines 39-61). Waters discloses apparatus for extracting gas from fluid contained in a tank, and for analyzing the extracted gas (cols. 19-20, claims 1).
It is noted that both the Bastian and Waters references direct an apparatus for degassing liquid used in electrical component such as a transformer.
prima facie obvious to one of ordinary skill in the art to modify the apparatus of the Bastian, in view of Xinyang Electric Power, to provide the degassing system is located along with a dissolved gas analysis system used for analyzing the gas dissolved in oil of the high-voltage device as suggested by Waters, this is because (1) the presence of gases in the oil used as blanket liquid causes problems and further discloses that, by closely monitoring dissolved gases in transformer oil, the most efficient operating conditions for a given transformer can be actively monitored and the transformer load may be run at or near a maximized peak. Moreover, when dangerous operating conditions are detected the transformer can be taken offline for maintenance (Waters, col. 1, lines 39-61) and (2) Waters discloses apparatus for extracting gas from fluid contained in a tank, and for analyzing the extracted gas (Waters, cols. 19-20, claims 1).

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, in view of Xinyang Electric Power, as applied to claim 6 above, and further in view of Clawson et al. (US 7,022,225 B1, hereinafter “Clawson”).
In regard to claim 7, Bastian, in view of Xinyang Electric Power, does not explicitly disclose the pressure regulator comprises a spring loaded check valve or valves.
Clawson discloses apparatus and system for mixing and separating ozonized water including degassing apparatus (Abstract). Clawson discloses the apparatus comprises a condensate collection chamber (cols. 2-4), wherein the condensate collection chamber may include a drain element for allowing any collected condensate to drain from the condensate collection chamber. Additionally, the drain element may include a check valve, or other 
It is noted that both the Bastian and Clawson references direct an apparatus for degassing liquid comprising a valve to control liquid/gas flows.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of the Bastian, in view of Xinyang Electric Power, to provide the pressure regulator comprises a spring loaded check valve or valves as suggested by Clawson, this is because (1) the spring loaded check valve or valves has benefits of operable to release the collected condensate when a predetermined condition in the collection chamber is reached, for example, the check valve may comprise a spring loaded valve that is normally closed to flow, but is structured to open and release collected condensate in response to an increase in pressure in the collection chamber (Clawson, col. 4, lines 41-53) and (2) this involves application of a known pressure regulating apparatus to control flows of gas/liquid thereby to improve the overall operation of a known degassing system with predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772